Citation Nr: 0925469	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in November 2007, and a 
substantive appeal was received in December 2007.

The Veteran testified at a travel Board hearing in February 
2009.  A transcript of the hearing is of record.

Although this case arises from the Veteran's perfecting an 
appeal of a June 2007 RO rating decision, the Board observes 
that a June 2006 RO rating decision previously denied 
entitlement to service connection for bilateral hearing loss.  
The Veteran continued to pursue that claim while also 
claiming entitlement to service connection for tinnitus, 
articulating these contentions in March 2007 prior to the 
June 2006 RO rating decision becoming final.  The RO has 
continued to consider the hearing loss claim as an original 
claim without a new and material evidence analysis, and in 
light of the such action by the RO the Board proceeds in the 
same manner.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is causally related to noise exposure 
during service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the Veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for tinnitus, no further discussion of VCAA is 
necessary at this point.  Moreover, any defect of notice with 
respect to the rating and effective date elements of service 
connection should be cured by the RO when effectuating the 
award.  In this case, an April 2007 VCAA letter among others 
expressly provided timely notice of the types contemplated by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, the Veteran will also still be able to initiate an 
appeal if he disagrees with the assigned rating or effective 
date.  The Board therefore believes that there is no 
resulting prejudice to the Veteran as a result of any 
perceived lack of notice regarding the disability rating or 
effective date to be assigned and that no useful purpose 
would be served by delaying appellate review.

Analysis

The issue on appeal involves a claim of service connection 
for tinnitus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

In this case, service treatment records are negative for 
complaints of tinnitus.  There are also no post-service 
medical reports pertaining to tinnitus for many years 
following service.  The record is silent as to any treatment 
or complaints of tinnitus prior to, at the earliest, the mid 
to later 1990s.  The Board notes that some private treatment 
records show some complaints of hearing trouble in the late 
1990s, although these are not clearly expressly associated 
with tinnitus.  Thus, a period of more than 25 years follows 
service without documented contemporaneous evidence of 
tinnitus.

However, at a February 2009 Board hearing the Veteran 
testified that he experienced tinnitus during service, 
including during combat experiences involving acoustic 
trauma.  The Board observes that the Veteran's service 
personnel records characterize the Veteran's service in a 
manner that is consistent with his testimony of acoustic 
trauma.  The Veteran has also received a Purple Heart 
demonstrating participation in combat during service, and 
thus the Board further accepts the Veteran's testimony 
regarding the acoustic trauma associated with combat events 
in accordance with 38 U.S.C.A. § 1154(b).  The Veteran 
further testified that he "still" experiences the same 
tinnitus symptoms that began during his military service.

The Veteran currently complains of tinnitus and a May 2007 VA 
examination report notes bilateral constant tinnitus in this 
Veteran.  In the May 2007 report, the VA examiner evaluated 
the Veteran and opined that the Veteran's tinnitus was "less 
likely as not" related to service.  The examiner's basis for 
this conclusion was largely that the Veteran's service 
treatment records were negative for audiological or other ear 
problems.

The Board agrees that service treatment records do not 
document any complaints of tinnitus.  However, with 
consideration of the Veteran's demonstrated participation in 
combat during service, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of this Veteran.

The Board notes the high significance in this case of the 
Veteran's testimony to the effect that his chronic tinnitus 
began immediately following acoustic trauma during combat.  
The Veteran is also competent to testify regarding his 
experience of symptoms such as the ringing in the ears 
characteristic of tinnitus.  The Board clearly accepts the 
Veteran's testimony of experiencing tinnitus during combat, 
leaving only the question as to whether current tinnitus is 
chronically linked to the in-service tinnitus.

If the Veteran did experience significant tinnitus during 
combat-related acoustic trauma, then the VA examiner's 
negative etiology opinion cannot be given any weight since it 
appears to be based upon an assumption which, although 
literally true, is made analytically incorrect by the effect 
of 38 U.S.C.A. § 1154(b).  Specifically, the examiner's 
expressed rationale appears to rely upon the lack of 
documentation of pertinent in-service symptomatology in 
service treatment records.  However, 38 U.S.C.A. § 1154(b) 
requires that the Veteran's assertions (as a combat veteran) 
that he experienced tinnitus during service be accepted 
unless there is clear and unmistakable evidence to the 
contrary.  The only negative evidence regarding the Veteran's 
assertions is the lack of documented complaints or findings 
of tinnitus.  The Board observes that the Veteran generally 
denied ear trouble and "hearing loss" during several in-
service examinations; however, resolving reasonable doubt in 
favor of the Veteran, the Board does not find that such 
evidence strongly contradicts the Veteran's current testimony 
of experiencing ringing in his ears beginning with combat 
acoustic trauma.  Although there are some mixed indications 
regarding the Veteran's ear symptomatology over the years, 
there is no evidence that the Veteran expressly denied 
tinnitus at any time following service (which arguably might 
constitute clear and convincing evidence to rebut the 
presumption).  Without more, the Board is unable to conclude 
that the simple lack of documented complaints or findings of 
tinnitus over the years since service constitutes clear and 
unmistakable evidence to rebut the presumption created by 38 
U.S.C.A. § 1154(b).

Resolving every reasonable doubt in favor of the Veteran, the 
Board finds that the negative evidence in this case does not 
overcome the Veteran's testimony regarding the history of his 
chronic tinnitus following from his combat experiences.  The 
Board has no reason to doubt the Veteran's credibility 
regarding the onset of tinnitus, and even as a layperson the 
Veteran is competent to report symptoms he has experienced.

In sum, the Board finds that service connection for tinnitus 
is warranted.


ORDER

Entitlement to service connection for tinnitus is warranted.  
To this extent, the appeal is granted.


REMAND

Concerning the Veteran's claim of entitlement to service 
connection for hearing loss, the record reflects that 
pertinent VA treatment records exist which are not currently 
included in the claims file.  In this regard, the Board 
observes that the Veteran's February 2009 testimony at his 
Board hearing directly indicated that he was scheduled to 
attend a pertinent VA audiology consultation in March 2009.  
Discussion during this hearing expressly contemplated that 
the Veteran and his representative expected the examination 
report to be pertinent and that if they were unable to submit 
a copy of the evidence during the period the record was held 
open, a remand would be necessary to update the claims file's 
set of VA treatment records to ensure all pertinent records 
are obtained for review.  The Board has not received any new 
VA treatment records since that time.

Thus, it appears that the Veteran has recently received 
relevant treatment from a VA medical facility and the 
associated treatment records are not yet in the claims file.  
As such, the RO should obtain any missing VA treatment 
records relevant to the appeal, and in particular any recent 
treatment reports concerning the Veteran's hearing loss 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992) (which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered 
to be constructively before the Board and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.

Additionally, preliminary review of service audiological test 
results appears to show an upward shift in tested thresholds.  
In view of the Board's finding regarding noise exposure 
during combat service, it is appropriate to direct a review 
of the Veteran's records by an appropriate examiner for the 
purpose of ascertaining the significance of any such increase 
in puretone thresholds during service.  See Hensley v. Brown, 
5 Vet.App. 155, 159 (1993

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the Veteran's 
hearing loss disability.  In particular, 
the RO is advised that the February 2009 
Board hearing transcript refers to an 
audiological examination scheduled for 
March 2009 which does not appear to be 
currently in the claims-file.

2.  The claims file should then be 
forwarded to an appropriate examiner for 
review.  The examiner should specifically 
address the significance of the apparent 
upward shift in hearing test thresholds 
from the beginning of service to the end 
of service.  The examiner should then 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
hearing loss is causally related to 
service, to include noise exposure during 
service.  

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the issue 
of entitlement to service connection for 
bilateral hearing loss.  If any claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


